UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report:July 20, 2007 (Date of earliest event reported) The Student Loan Corporation (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 1-11616 (Commission File Number) 16-1427135 (I.R.S. Employer Identification No.) 750 Washington Boulevard Stamford, Connecticut 06901 (Address of principal executive offices) (Zip Code) (203) 975-6320 (Registrant's telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 2.02. Results of Operations and Financial Condition On July 20, 2007, The Student Loan Corporation announced its results of operations for the quarter endedJune 30, 2007. A copy of the related press release is being filed as Exhibit 99.1 to this Form 8-K and is incorporated herein by reference in its entirety. The information furnished under Item 2.02 of this Current Report on Form 8-K, including Exhibit 99.1, shall be deemed to be "filed" for purposes of the Securities Exchange Act of 1934, as amended. ITEM 9.01. Financial Statements and Exhibits (d) Exhibits furnished in accordance with Item 601(a) of Regulation S-K Exhibit No. Description 99.1 Press Release, dated July 20, 2007, issued by The Student Loan Corporation SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. By: THE STUDENT LOAN CORPORATION Date: July 20, 2007 By:/s/ Daniel P. McHugh Name:Daniel P. McHugh Title:Chief Financial Officer INDEX TO EXHIBITS Exhibit No. Description 99.1 Press Release, dated July 20, 2007, issued by The Student Loan Corporation
